DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office Action is in response to the Applicant’s Amendment filed September 24, 2020.  Claims 1, 5-8, 12-15, and 18-20 are pending in this case.  Claims 2-4, 9-11, and 16-17 were previously canceled.  Claims 1, 8, and 15 are currently amended.
Remarks
Statements of intended use do not serve to distinguish from the prior art. MPEP 2103 I C.
In this case, the independent claims, 1, 8, and 15 recite “to examine terms of said received first smart contract”, “said second smart contract configured to govern all new transactions and smart contracts that are subsequently submitted to the ledger for appending to the blockchain”,  and “pool to examine and compare terms of newly received contracts or transactions against each deployed contracts having a higher priority”, which constitute intended use.
Response to Arguments
Applicant’s arguments, see REMARKS, filed September 24, 2020, with respect to the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, rejection of claims 1, 5-8, 12-15, and 18-20, as currently amended, have been fully considered and are persuasive.  The 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, rejection of claims 1 and 5-7, as currently amended, has been withdrawn. 
Applicant’s arguments, see REMARKS, filed June 12, 2020, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 1, 8 and 15, as currently amended, and with respect to the terms “wherein only terms of said first contract that are non-existent . . . are executed” and “multiple computing nodes participating in a system” have been fully considered and are said 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 1, 8 and 15, as currently amended, has been withdrawn. 
Applicant’s arguments, see REMARKS, filed September 24, 2020, with respect to the 35 U.S.C. 102(a)(1) rejection of claims 8, 12-15, and 18-20, as currently amended, have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of claims 8 and 12-14, as currently amended, has been withdrawn. 
Applicant's further arguments filed September 24, 2020, have been fully considered but they are not persuasive. 
Applicant argues, regarding claims 1, 4-8, 11-15, and 17-20, as currently mended, that the claims recited statutory subject matter.
Examiner respectfully disagrees.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
Applicant’s arguments with respect to claims 1, 8, and 15, as currently amended, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claims 1, 5-8, 12-15, and 18-20 –
Claims 1, 5-8, 12-15, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1 and 5-7 are directed to a method, claims 8 and 12-14 are directed to a system, and claims 15 and 18-20 are directed to a non-transitory computer-readable medium.  Therefore, these claims fall within the four statutory categories of invention. 
The claims recite enforcing a contract hierarchy, which is an abstract idea. Specifically, the claims recite receiving a submission of a contract, comparing the received contract to a stored contract, determining priority of the contracts, comparing the terms of the contracts, determining overlap or conflict between the contracts, resolving the terms of the contract, receiving a message to deploy the contract, appending the resolved contract, “executing . . . said terms”, and maintaining a pool of contracts which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as a hardware processor and computer readable medium, merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, hardware processor and computer readable medium perform the steps or functions of receiving a submission of a contract, comparing the received contract to a stored contract, determining priority of the contracts, comparing the terms of the contracts, determining overlap or conflict between the contracts, resolving the terms of the contract, receiving a message to deploy the contract, appending the resolved contract, executing . . . the terms, and maintaining a pool of contracts.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a hardware processor and computer readable medium to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of enforcing a contract hierarchy. As discussed above, taking the claim elements separately, the hardware processor and computer readable medium perform(s) the steps or functions of receiving a submission of a contract, comparing the received contract to a stored contract, determining 
The dependent claims 5-7, 12-14 and 18-20 are rejected under similar criteria as each depends from claim 1, claim 8, or claim 15.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-8, 12-15, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
Regarding claims 1, 8, and 15 –
Independent claims 1, 8, and 15 recite the limitation of “generating . . . a consensus comprising a validation among said validator nodes to append a data block to said blockchain.” The specification, however, discloses that the validator nodes may validate the transactions and add them to a data block, submit the data block to the other nodes for consensus, and that a consensus of the validator nodes is required to allow the block to be appended to the blockchain (PGPub Para 30), but the specification does not disclose that the consensus comprises a validation.
Regarding claims 1, 8, and 15 –
Regarding claims 1, 8, and 15 -
Independent claims 1, 8, and 15 recite “to ensure compliance of said newly received contracts or transactions with said deployed contracts having said higher priority.” The specification does not describe the steps or algorithm that the function of “ensure compliance” comprises. MPEP 2161.01
For the reasons above, independent claims 1, 8, and 15 and their dependent claims 5-7, 12-14, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US 2017/0300872) in view of Neumann (US 2003/0195878), Taparia et al (US 2016/0275059), and Mogler et al (US 2003/0110062) and further in view of Molinari et al (US 2017/0011460), Herlihy et al (US 2017/0236120), and Walker et al (US 6,477,513)
Regarding claims 1, 8, and 15 -
Brown teaches a method of enforcing a smart contract execution hierarchy on a blockchain implemented by at least one hardware processor associated with one or more validator nodes of multiple computing nodes, the method comprising:
receiving, at the at least one hardware processor associated with said one or more validator nodes, over a respective communications network connection, a submission of a first smart contract to be deployed at a distributed ledger comprising a database shared by the multiple computing nodes participating in a system based on a blockchain protocol, the first smart contract comprising a value corresponding to a priority of the first smart contract; (par 74-75)
comparing, by said at least one hardware processor at the one or more validator nodes, the corresponding priority value of the first smart contract to a value corresponding to a priority of the second smart contract previously appended to the blockchain; (par 72-75)
determining, by said hardware processor, based on the comparison that the first smart contract has a lower priority than the second smart contract; (par 74-75)
in response to determining that the first smart contract has a lower priority than the second smart contract, said at least one hardware processor comparing on said blockchain the terms of the first smart contract to terms of the second smart contract; (par 72-75)

appending, by the at least one hardware processor, the resolved first smart contract to the ledger of the blockchain, (par 76-77) and
executing, by said at least one hardware processor, said terms of said first contract and said second contract according to a hierarchy based on said priority, wherein only terms of said first contract that are non-overlapping or non-conflicting with terms of said second contract are executed; (par 74) and 
Brown does not specifically teach a string matching analysis, a syntax analysis or both a string matching and syntax analyses.
Neumann teaches a string matching analysis, a syntax analysis or both a string matching and syntax analyses.  (par 12).
It would be obvious to one of ordinary skill in the art to combine Brown and Neumann for greater flexibility in the enforcement of contracts.
Brown does not specifically teach resolving on said blockchain, by said at least one hardware processor at the one or more validator nodes, any terms of the first smart contract that are determined to overlap or conflict with the terms of the second smart contract, said resolving comprising at least one of: removing terms from the first smart contract that are determined overlap or conflict and modifying terms of the first smart contract that are determined to overlap or conflict.
Taparia teaches resolving on said blockchain, by said at least one hardware processor at the one or more validator nodes, any terms of the first smart contract that are determined to overlap or conflict with the terms of the second smart contract, said resolving comprising at least one of: 
It would be obvious to one of ordinary skill in the art to combine Brown, Neumann, and Taparia for greater flexibility in the enforcement of contracts.
Brown does not specifically teach using said priorities, terms and smart contracts to examine and compare terms of newly received contracts or transactions against each deployed contracts having a higher priority, and resolving conflicts to ensure compliance of said newly received contracts or transactions with said deployed contracts having said higher priority.
Mogler teaches using said priorities, terms and smart contracts to examine and compare terms of newly received contracts or transactions against each deployed contracts having a higher priority, and resolving conflicts to ensure compliance of said newly received contracts or transactions with said deployed contracts having said higher priority. (par 40)
It would be obvious to one of ordinary skill in the art to combine Brown, Neumann, Taparia, and Mogler for greater flexibility in the enforcement of contracts.
Brown does not specifically teach invoking, by said at least one hardware processor at the one or more validator nodes, in response to the received first smart contract submission, a second smart contract previously stored on said ledger of the blockchain to examine terms of said received first smart contract, said second smart contract configured to govern all new transactions and smart contracts that are subsequently submitted to the ledger for appending to the blockchain.
Molinari teaches invoking, by said at least one hardware processor at the one or more validator nodes, in response to the received first smart contract submission, a second smart contract previously stored on said ledger of the blockchain to examine terms of said received first smart contract, said second smart contract configured to govern all new transactions and smart contracts that are subsequently submitted to the ledger for appending to the blockchain.  (par 97-102)
It would be obvious to one of ordinary skill in the art to combine Brown, Neumann, Taparia, Mogler, with Molinari for greater flexibility in the enforcement of contracts.
Brown does not specifically teach a consensus comprising a validation among said validator nodes to append a data block to said blockchain.
Herlihy teaches a consensus comprising a validation among said validator nodes to append a data block to said blockchain. (par 143, 153)
Brown does not specifically teach generating, at said at least one hardware processor at the one or more validator nodes, in response to the resolving on said blockchain, a consensus.
Herlihy teaches generating, at said at least one hardware processor at the one or more validator nodes, in response to the resolving on said blockchain, a consensus.  (par 143, 153)
It would be obvious to one of ordinary skill in the art to combine Brown, Neumann, Taparia, and Mogler with Molinari and Herlihy for greater flexibility in the enforcement of contracts.
Brown does not specifically teach maintaining at said one or more validator nodes, a pool of smart contracts, priorities and terms. 
Walker teaches maintaining at said one or more validator nodes, a pool of smart contracts, priorities and terms. (col 5 ln 1-3, col 7 ln 45-55, col 9 ln 22- col 10 ln 3).
It would be obvious to one of ordinary skill in the art to combine Brown, Neumann, Taparia, and Mogler with Molinari, Herlihy, and Walker for greater flexibility in the enforcement of contracts.
Note that the recitation “pool to examine and compare terms of newly received contracts or transactions against each deployed contracts having a higher priority”, constitutes intended use.
Claims 5, 7, 12, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US 2017/0300872) in view of Neumann (US 2003/0195878), Mogler et al (US 2003/0110062), and Taparia et al (US 2016/0275059) and further in view of Molinari et al (US 
Brown, in view of Neumann, Taparia, Mogler, Molinari, Herlihi and Walker teaches as above.
Regarding claims 5, 12, and 18 –
Krishnamurthy teaches that the terms of the second smart contract include at least one law and the determination of whether there is at least one of an overlap and a conflict between the terms of the first smart contract and the terms of the second smart contract includes determining by the at least one hardware processor whether the terms of the first smart contract violate the at least one law. (par 44-46)
It would be obvious to one of ordinary skill in the art to combine Brown, Neumann, Taparia, and Mogler, with Molinari, Herlihy, and Walker, and Krishnamurthi for greater flexibility in the enforcement of contracts.
Regarding claims 7, 14, and 20 –
Krishnamurthy teaches comparing by the at least one hardware processor the value of the first smart contract to a value corresponding to a priority of a fourth smart contract previously appended to the blockchain; (par 40, 44-46)
determining by the at least one hardware processor based on the comparison that the first smart contract has the same priority as the fourth smart contract; (par 40, 44-46)
comparing by the at least one hardware processor the terms of the first smart contract to the terms of the fourth smart contract; (par 40, 44-46)
determining at least one of an overlap and a conflict between the terms of the first smart contract and the terms of the fourth smart contract based on the comparison of the terms of the first smart contract to the terms of the fourth smart contract; (par 40, 44-46)
Taparia teaches resolving by the at least one hardware processor any terms from the first smart contract that are determined overlap or conflict with the terms of the fourth smart contract prior to appending the new smart contract to the blockchain. (par 27-28)
Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US 2017/0300872) in view of Neumann (US 2003/0195878), Taparia et al (US 2016/0275059), Mogler et al (US 2003/0110062), and Molinari et al (US 2017/0011460) and further in view of Herlihy et al (US 2017/0236120), Walker et al (US 6,477,513), and Salami et al (US 2017/0345011).
Brown, in view of Neumann, Taparia, Mogler, Molinari, Herlihy, and Walker teaches as above.
Regarding claims 6, 13, and 19 –
Taparia teaches that determining by the at least one hardware processor that the first smart contract includes a term that does not overlap or conflict with the terms of the second smart contract; (par 27-28)
comparing by the at least one hardware processor the terms of at least a third smart contract that is already appended to the blockchain that has a lower priority than the second smart contract to the terms of the second smart contract; (par 27-28)
determining by the at least one hardware processor that the at least a third smart contract includes a term that does not overlap or conflict with the terms of the second smart contract based on the comparison of the terms of the at least a third smart contract with the terms of the second smart contract; (par 27-28) and
removing by the at least one hardware processor the term from the first smart contract that is determined to at least one of overlap and conflict with the terms of the second smart contract when combined with the term of the at least a third smart contract. (par 27-28).
Brown teaches the first smart contract being already appended to the blockchain. (par 70-75)
Salami teaches comparing a combination of the term of the first smart contract that is determined to not overlap or conflict with the terms of the second smart contract and the term of the at least a third smart contract that is determined to not overlap or conflict with the terms of the second smart contract to the terms of the second smart contract; (par 97) and 
determining at least one of an overlap and a conflict between the combined terms of the first smart contract and the at least a third smart contract and the terms of the second smart contract based on the comparison of the combination of the terms with the terms of the second smart contract; (par 97) .
It would be obvious to one of ordinary skill in the art to combine Brown, Neumann, Taparia, Mogler, and Molinari, with Walker, Herlihy, and Salami for greater flexibility in the enforcement of contracts.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711.  The examiner can normally be reached on 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685